 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 1 of 10 Page ID #:1465



 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
     MICHAEL LAMAR ROSE,             )   Case No. EDCV 11-1654-FLA (JPR)
11                                   )
                       Petitioner,   )
12                                   )   ORDER ACCEPTING FINDINGS AND
                  v.                 )   RECOMMENDATIONS OF U.S.
13                                   )   MAGISTRATE JUDGE
     RAYTHEL FISHER, Warden,         )
14                                   )
                       Respondent.   )
15                                   )
16       The Court has reviewed the Petition, records on file, and
17 Report and Recommendation (“R. & R.”) of U.S. Magistrate Judge,
18 which recommends that the Petition’s two remaining ineffective-
19 assistance-of-counsel claims be denied and this action be
20 dismissed with prejudice. On October 30, 2020, Petitioner filed
21 objections to the R. & R.; Respondent did not reply.
22       Petitioner contends that because his claims must be reviewed
23 de novo, the R. & R. reflects a “misplaced presumption against
24 granting relief, where inferences in favor of denial . . . are
25 rationalized, while virtually unrebutted evidence favoring relief
26 is undermined and dismissed.” (Objs. at 1.) But the Magistrate
27 Judge recognized that review was de novo (see R. & R. at 10 n.8,
28 23) and that such review does not absolve Petitioner of his
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 2 of 10 Page ID #:1466



 1 burden to overcome the “strong presumption” that his trial
 2 counsel, Michael Duncan, “rendered adequate assistance and made
 3 all significant decisions in the exercise of reasonable
 4 professional judgment” or to show that any uninvestigated
 5 evidence “was powerful enough to establish a probability that a
 6 reasonable attorney would decide to present it and a probability
 7 that such presentation might undermine the jury verdict” (see id.
 8 at 24-25, 49-50 (citing Strickland v. Washington, 466 U.S. 668,
 9 687 (1984), & Mickey v. Ayers, 606 F.3d 1223, 1236–37 (9th Cir.
10 2010))).
11        Petitioner takes issue with the Magistrate Judge’s finding
12 that Duncan’s apparent decision not to obtain statements directly
13 from Charlene Bell and Africa Boulden despite being told they
14 spoke about the crimes with the prosecution’s key witness,
15 Michael Denmon, did not constitute deficient performance.            (See
16 id. at 39-43.)     Initially, Petitioner’s claim that Duncan’s
17 purported error was caused by his “disorganized approach to
18 pretrial preparation” is unconvincing.         (Objs. at 4; see id. at
19 18.)    Although Fred Krasco, a defense investigator who
20 occasionally worked with Duncan, opined during the evidentiary
21 hearing that Duncan was “overextended” and had “huge stack[s] of
22 files” and “notes and documents all over [his] desk” (Evid. Hr’g
23 Tr. at 63-64; see id. at 69-70), he only “vaguely” recalled
24 Petitioner’s case (id. at 61), didn’t comment on Duncan’s
25 performance during it, and acknowledged that Duncan was
26 “professional in handling his cases” (id. at 70).
27        Nor did the Magistrate Judge suggest that Duncan was
28 competent merely because he pursued Petitioner’s defense as

                                         2
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 3 of 10 Page ID #:1467



 1 “vigorously as he could.”        (Objs. at 17 (alteration omitted).)
 2 Rather, in her discussion of the video-interview subclaim, she
 3 credited his testimony that he pursued Petitioner’s defense
 4 “vigorously” and therefore followed all promising leads because
 5 the case presented the “first viable duress defense that [he’d]
 6 seen in many years.”      (R. & R. at 27 (citing Evid. Hr’g Tr. at
 7 38).)       But her analysis didn’t end there; she went on to conclude
 8 that Duncan wasn’t ineffective for not further investigating
 9 Denmon’s statements to Bell and Boulden because Petitioner had
10 told Duncan what they would say and that potential testimony
11 wasn’t useful given his defense strategy.          (Id. at 39-40.)
12         Petitioner asserts that the Magistrate Judge faulted him for
13 not being “sufficiently clear in describing [to Duncan] what they
14 might say.”      (Objs. at 2.)   To the contrary, as the Magistrate
15 Judge observed (see R. & R. at 41-43), Petitioner was quite clear
16 in relating to Duncan that Bell and Boulden would testify that
17 Denmon told them Petitioner “didn’t do anything” (Lodged Doc. 2,
18 Sealed Rep.’s Tr. at 3), “didn’t murder no one” (id.), and “never
19 used any physical violence against anybody, . . . never shot
20 anybody, never attempted to shoot anybody, never forced anybody
21 to do anything, [and] never hit anybody” (id. at 8).            But all of
22 that was consistent with Denmon’s trial account of the crimes,
23 which inculpated Petitioner not because he had any meaningful
24 role during the violent portions of them but because he set
25 Denmon up by luring him into a trap.1         Because Duncan had no
26
           1
27          For this reason, there is no merit to Petitioner’s claim
     that the Magistrate Judge’s observations that Denmon’s trial
28   testimony was “not inconsistent” with Petitioner’s duress defense
                                                        (continued...)

                                         3
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 4 of 10 Page ID #:1468



 1 reason to believe that Denmon said anything pretrial that would
 2 undermine that aspect of his testimony — which as Duncan
 3 explained at the Marsden hearing was in his assessment the key
 4 issue at trial (id. at 11) — he reasonably chose to focus his
 5 time and other resources elsewhere, as the Magistrate Judge
 6 found.    (See R. & R. at 41-43.)2
 7       Even if Petitioner could show that Duncan was deficient for
 8 inadequately investigating Denmon’s statements to Bell and
 9
10       1
           (...continued)
11   but nonetheless “established Petitioner’s complicity” were
     contradictory. (Objs. at 13.) Denmon’s description of
12   Petitioner’s role and behavior during the violent execution of
     the crimes was consistent with Petitioner’s testimony that he
13   didn’t do anything during the actual robbery and shootings. At
     the same time, Denmon’s testimony about the crimes’ inception,
14   which was drastically different from Petitioner’s testimony on
15   that score, established Petitioner’s guilt.

16       2
            Duncan’s other explanation for not further investigating
     Denmon’s statements to Bell and Boulden — that he wanted to avoid
17   “challeng[ing] or attack[ing]” Denmon’s testimony unless
     absolutely necessary because the ordeal he had suffered made him
18   sympathetic to the jury (Evid. Hr’g Tr. at 21; see id. at 21-23,
19   30, 38, 41-43) — was not a “post hoc rationalization[]” as
     Petitioner claims. (Objs. at 5-6 (citing Wiggins v. Smith, 539
20   U.S. 510, 526-27 (2003)).) As the Magistrate Judge observed,
     Duncan’s cross-examination of Denmon was consistent with the
21   “surgical approach” he described taking at the federal
     evidentiary hearing. (See R. & R. at 40-41.) Specifically, his
22   questioning was more limited than some of the other defense
23   attorneys’, and he focused on only those issues critical to
     Petitioner’s duress defense. (Id.) Duncan’s Marsden-hearing
24   testimony further shed light on the careful approach he described
     at the evidentiary hearing as having taken at trial. (See, e.g.,
25   Lodged Doc. 2, Sealed Rep.’s Tr. at 11 (Duncan explaining that he
     believed “only issue” in dispute was “how [Petitioner] came to
26   accompany” other defendants to Denmon’s home and that duress
27   defense was “best route [for defense] to take”); id. at 11-12
     (Duncan explaining he didn’t call Ramos because that might have
28   allowed prosecution to introduce otherwise inadmissible harmful
     evidence).)

                                         4
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 5 of 10 Page ID #:1469



 1 Boulden or for not impeaching Denmon with statements he made
 2 during the video interview, the Magistrate Judge correctly found
 3 that he wasn’t prejudiced.       The crux of Petitioner’s defense was
 4 that he was “compelled” under duress to participate in the
 5 crimes.    (Objs. at 1.)     He maintains that Denmon’s pretrial
 6 statements to Bell and Boulden “reflect[ed] . . . that [he] was
 7 forced to assist the others.”        (Id.)   Initially, Petitioner’s
 8 current take on the substance and impact of Denmon’s pretrial
 9 statements is largely different from what he claimed in his
10 Petition and what motivated the Ninth Circuit’s remand — that he
11 was prejudiced because in his pretrial statements Denmon
12 expressly admitted that he “framed petitioner to retaliate
13 against petitioner’s co-defendant,” Petitioner’s cousin Shorts.
14 Rose v. Hedgpeth, 735 F. App’x 266, 270 (9th Cir. 2018); (see
15 Pet. at 16-17; R. & R. at 23-24).         Beyond that, as the Magistrate
16 Judge explained, none of Denmon’s pretrial statements undermined
17 the most inculpatory aspect of his trial testimony and the topic
18 on which his and Petitioner’s testimony diverged — whether
19 Petitioner set Denmon up to be robbed.         Indeed, as the Magistrate
20 Judge explained, Denmon’s pretrial statements to Bell and Boulden
21 and during the video interview would have corroborated critical
22 components of his account.       (See R. & R. at 36-38, 45-46.)
23       Petitioner argues the Magistrate Judge overlooked the more
24 general damage that Denmon’s pretrial statements would have done
25 to his credibility.      Specifically, he contends that Bell and
26 Boulden’s testimony would have shown that Denmon falsely
27 inculpated Petitioner because he was angry that Petitioner didn’t
28 protect him during the crimes (see Objs. at 9-11, 13) and that

                                         5
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 6 of 10 Page ID #:1470



 1 Denmon’s video-interview statements showed his disregard for the
 2 truth (see id. at 14-16).       To start, although Petitioner groups
 3 Bell’s potential testimony with Boulden’s, Bell’s statements
 4 didn’t suggest Denmon was lying about Petitioner’s involvement.
 5 Indeed, Bell remarked Denmon told her Petitioner was involved in
 6 the crimes, she got the impression Petitioner was “caught up at
 7 the wrong time with his own circle basically,” and, most
 8 importantly, she did not “get the impression” Denmon was “trying
 9 to get . . . [Petitioner] in trouble for something [he] didn’t
10 do.”    (Resp’t’s Mot. Summ. J., Ex. 11 at 2-3, 8-9.)         Thus, the
11 only pretrial statements supporting an inference that Denmon was
12 lying out of anger were based on the 13-year-old recollection of
13 the mother of Petitioner’s child, Boulden, who despite suggesting
14 Denmon absolved Petitioner of any complicity in the crimes
15 admitted his statements to her caused her to stop communicating
16 with Petitioner out of fear.        (See Evid. Hr’g Tr. at 96, 98.)
17 The Magistrate Judge, who was tasked with assessing the
18 credibility of the evidentiary-hearing witneses, properly
19 determined that those factors diminished Boulden’s credibility.
20        In any event, the Magistrate Judge carefully considered
21 these arguments and ultimately rejected them, crediting Denmon’s
22 explanation for the alleged inconsistencies in his video-
23 interview statements and finding it wasn’t likely the jury would
24 have drawn the inference Petitioner claims the new evidence
25 supported — that Denmon was lying to incriminate Petitioner.
26 (See R. & R. at 32-36, 46-50.)        Critically, the Magistrate Judge
27 reached that conclusion not simply because Denmon “could have
28 fabricated an even more damning account” if he was trying to

                                         6
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 7 of 10 Page ID #:1471



 1 falsely inculpate Petitioner (Objs. at 11) but because his
 2 testimony about Petitioner’s involvement in the crimes was
 3 plainly not manufactured to be falsely incriminating and thus was
 4 credible (see R. & R. at 30-33, 46-47).3         Cf., e.g., United
 5 States v. Necoechea, 986 F.2d 1273, 1279 (9th Cir. 1993) (as
 6 amended) (holding that prosecutor was entitled to argue that
 7 witness was telling truth “because, if she were lying, she would
 8 have done a better job”); United States v. Vinales, 658 F. App’x
 9 511, 523-24 (11th Cir. 2016) (same when prosecutor argued that if
10 witness were lying he would have testified that defendant “had a
11 gun on him” or that “conspiracy involved even more drugs over a
12 longer period of time”).
13        Indeed, Petitioner has no answer for three compelling pieces
14 of evidence that corroborated Denmon’s account.           First, Peggy
15 Faulkner — Denmon’s mother — who knew Petitioner well, recognized
16 his voice, and had no reason to lie, testified that inside the
17 house he told her that no one would get hurt and that “[w]e are
18 just here to get the money” (Lodged Doc. 2, 2 Rep.’s Tr. at 154;
19
20        3
              Petitioner characterizes as “far-flung” the Magistrate
21 Judge’s suggestion that evidence he was threatened by his
     codefendants during the crimes did not undermine Denmon’s
22 testimony that Petitioner set him up to be robbed. (Objs. at 9.)
23 That Denmon acknowledged at trial that Shorts angrily threatened
     Petitioner during the crimes (see Lodged Doc. 2, 2 Rep.’s Tr. at
24 322, 357-58) is compelling evidence he wasn’t attempting to
     falsely inculpate Petitioner, as the Magistrate Judge pointed out
25 (see R. & R. at 30 & id. at 31 n.24).    (And that testimony
     rendered less compelling any potential testimony from Boulden
26   that Denmon told her something similar.) Indeed, the R. & R.
27   correctly points out that Denmon’s testimony advanced
     Petitioner’s duress defense and that it’s difficult to imagine it
28   carrying weight without Denmon’s testimonial support. (See id.
     at 31 n.24.)

                                         7
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 8 of 10 Page ID #:1472



 1 see id. at 164, 183-86, 194), reflecting that he was working with
 2 the other defendants and was not their victim.           Second,
 3 Petitioner admitted receiving $500 from Shorts from the robbery’s
 4 proceeds (see id., 6 Rep.’s Tr. at 1380; see Lodged Doc. 1, 4
 5 Clerk’s Tr. at 1152), which evidence showed was a full quarter
 6 share (see Lodged Doc. 2, 2 Rep.’s Tr. at 30-21, 3 Rep.’s Tr. at
 7 416, 441), undercutting his duress defense.          Finally, although
 8 Petitioner stresses Boulden’s testimony would have shown that
 9 Shorts and the others discussed killing him, that Petitioner was
10 unharmed (and compensated) while everyone who wasn’t in on the
11 crimes was shot in the head and left to die strongly suggests he
12 was a voluntary participant.
13       Finally, Petitioner’s objections refer to information that
14 is beyond the scope of the Court’s review.          For instance, he
15 alludes to unsworn statements Denmon recently made to
16 Respondent’s investigators about Petitioner’s having been
17 pressured by his codefendants to do certain things.           (See Objs.
18 at 1, 12.)     As the Magistrate Judge recognized in an earlier R. &
19 R., which the Court accepted after Petitioner didn’t file any
20 objections, those statements cannot now be used to raise a new
21 actual-innocence or ineffective-assistance claim or relitigate
22 claims the Court denied and on which the Ninth Circuit affirmed
23 unless Petitioner first exhausts them (or, if necessary, receives
24 permission from the appeals court to raise them in a successive
25 petition).     (See R. & R. at 38 n.25 (citing July 8, 2019 R. & R.
26 at 41-42).)     To be sure, as the Magistrate Judge found in that
27 earlier R. & R. (see July 8, 2019 R. & R. at 39-40), Denmon’s
28 testimony to that effect during the evidentiary hearing would

                                         8
 Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 9 of 10 Page ID #:1473



 1 have been probative to show that Duncan’s alleged failures
 2 prevented him from effectively impeaching Denmon.           But Denmon’s
 3 evidentiary-hearing testimony didn’t repeat his recent interview
 4 statements, and they are therefore irrelevant to his present
 5 ineffective-assistance claims.        (See R. & R. at 38 n.25.)
 6       In any event, despite speculating in those unsworn
 7 statements that Petitioner might have been forced to participate
 8 in the violent aspects of the crimes (see Resp’t’s Mot. Summ. J.,
 9 Ex. 8 at 3), Denmon notably did not contradict his trial account
10 of how the crimes initially unfolded (see generally id. at 6-7).
11 Thus, those statements do not exculpate Petitioner, who
12 categorically denied setting Denmon up and didn’t claim to have
13 done so only under duress.
14       Similarly, Petitioner refers to Denmon’s post-trial “federal
15 indictment and conviction for large-scale cocaine sales” as
16 evidence he lied at trial.       (Objs. at 1; see id. at 12, 17, 20.)
17 But Denmon admitted during trial he had suffered two felony
18 convictions, one for drug distribution (see Lodged Doc. 2, 2
19 Rep.’s Tr. at 247), and Duncan cross-examined him on his drug-
20 dealing activities (id. at 342-43).         Thus, the jury was aware
21 Denmon had a history of selling drugs and nevertheless credited
22 his testimony about how the crimes unfolded over that of
23 Petitioner’s drug-deal-based account.
24       In sum, although some things indicated the case against
25 Petitioner was “close” (see Objs. at 12-13; see id. at 19),
26 admission of Denmon’s pretrial statements at trial4 wouldn’t have
27
28       4
             As the Magistrate Judge noted, most of the statements
                                                         (continued...)

                                         9
     Case 5:11-cv-01654-FLA-JPR Document 117 Filed 03/16/21 Page 10 of 10 Page ID
                                      #:1474


 1 given rise to a probability of a different result because those
 2 statements weren’t inconsistent with the bulk of Denmon’s trial
 3 testimony, failed to undermine the most inculpatory aspects of
 4 his testimony, and did not persuasively suggest he was attempting
 5 to wrongly incriminate Petitioner.          Thus, Petitioner has not made
 6 the necessary showing concerning prejudice.
 7         Having reviewed de novo those portions of the R. & R. to
 8 which Petitioner objects, the Court agrees with and accepts the
 9 findings and recommendations of the Magistrate Judge.
10         IT THEREFORE IS ORDERED that judgment be entered denying the
11 Petition and dismissing this action with prejudice.
12
13
     DATED: March 16, 2021
14                                      FERNANDO
                                               O L.
                                                 L. AENLLE-ROCHA
                                                    AENLLE
                                                         E-ROCHA
                                        UNITED STATES DISTRICT JUDGE
                                                               JUD
15
16
17
18
19
20
21
22
23
24
25
26
           4
27         (...continued)
     Petitioner claims Duncan should have tried to introduce would
28   likely have been barred by various rules of evidence. (See R. &
     R. at 47-48.)

                                         10
